Citation Nr: 1442643	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis/sinusitis.

2.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2013 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Thereafter, in January 2014, the Board remanded these claims for additional development.  


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's rhinitis is a result of an assault during service.

2.  The preponderance of the evidence weighs against the Veteran having chronic otitis media.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rhinitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9 (2013).

2.  The criteria for service connection for otitis media have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided this required notice and information in a June 2006 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  Further, the Veteran was provided with a VA compensation examination in September 2008, September 2010, and April 2014.  The resulting opinions included review of the claims folder and the Veteran's relevant history, and are found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board finds there has been substantial compliance with the January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Records from the North Chicago VAMC were requested, however, copies of the records were already located in the Veteran's on-line file on the Veterans Benefits Management System (VBMS).  Additionally, the most recent VA examination was scheduled.

Finally, the undersigned AVLJ complied with the due process requirements contained in 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran presented testimony as to why he thought his claimed disabilities were related to service, showing that he had actual knowledge of the evidence needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The AVLJ asked him about his treatment providers, and agreed that he would be provided with another VA examination to obtain a medical nexus opinion.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Rhinitis

The Veteran was assaulted in 1955, causing damage to his nose.  Following this assault, the Veteran had a number of episodes of upper respiratory infections and sinusitis.  In July 2008, the Veteran's private physician noted the Veteran had allergic rhinitis with nasal obstruction consistent with prior assault.  The September 2008 VA examination also opined that the Veteran had nasal obstruction as a result of the 1955 assault.  The September 2010 and April 2014 VA examiners opined that his rhinitis was due to a nasal obstructing deviated septum, which the Veteran asserted was diagnosed in 1955.  Accordingly, service connection is granted for rhinitis, as being directly related to the Veteran's assault in service.

Otitis media

The Veteran claims that he has chronic otitis media that had its onset during active duty service.  

His STRs do not document any history or diagnosis of otitis media, although he did have occasional sinus trouble with headache.

His post-service treatment records document complaints of ear pain, dryness, and itching in January 2007.  He was prescribed liquid drops, which are noted to address infection.  However, in January 2008, a VA treatment provider noted that his ear dryness had improved due to the ear drops, so the prescription was renewed.  He was still using this medication in April 2008.  A June 2008 request by VA for a fee-based consultation as to the Veteran's "chronic" right ear infection was approved, and he saw a private physician in July 2008, who did not diagnose the Veteran with otitis media.  Instead, the Veteran was diagnosed with tympanosclerosis of the right ear.     

The April 2014 VA examination did not diagnose otitis media.  During the examination, the Veteran reported intermittent ear pain for a long time, but he also indicated that he was unsure of any specific diagnoses related to that.  The examiner noted the Veteran did not have a history of recurrent ear infections, and cited the July 2008 private diagnosis of tympanosclerosis.  He noted that there was no record of any specific ear disease having been diagnosed, and no record of any chronic or recurrent bouts of otitis media.  He opined that the Veteran does not have and has not had a diagnosis of otitis media.  He has tympanosclerosis, which is not indicative of a disease or a disability, and is rather something that is commonly seen in adults who frequently swam in cold water as children.  

Based on this body of evidence, the Board does not find service connection to be warranted for otitis media, as the preponderance of the evidence is against him having such a diagnosis at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The June 2008 consultation request lists a diagnosis of otitis media, but the Board does not find this probative, as this is not a clinical record.  It does not contain any indication of the symptoms the Veteran was then experiencing.  Further, it appears that upon consultation in July 2008, he was not diagnosed with otitis media.  As there is no evidence that he has a current diagnosis of otitis media, the claim must fail.  Accordingly, service connection is denied.

The Veteran's statements are not probative to this issue.  He is competent to report having had ear pain.  Further, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although it is plausible that ear pain is indicative of otitis media, the Veteran's assertion that he has had trouble with otitis media over the years is not supported by the medical records that he has not been diagnosed with it.  Id.  Additionally, he has not been shown to have the training or expertise to competently diagnose that cause of his ear symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the Board places more weight on the medical evidence than on his statements.

ORDER

Service connection for rhinitis is granted.

The claim for service connection for otitis media is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


